Citation Nr: 0911378	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-28 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Diego, California


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to service connection for Meniere's disease, 
claimed as secondary to service-connected bilateral hearing 
loss.

3.  Entitlement to service connection for fatigue, persistent 
headaches, muscle and joint pain, neurological symptoms, 
cognitive dysfunction, mood and sleep disturbance, 
confusion/ataxia symptoms, respiratory symptoms, 
gastrointestinal symptoms, cardiovascular symptoms, and skin 
rashes-to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1982 to 
October 1986, and from December 1987 to October 1992.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision that, in 
pertinent part, denied service connection for irritable bowel 
syndrome.  The Veteran timely appealed.

These matters also come to the Board on appeal from an August 
2005 rating decision that, in pertinent part, denied service 
connection for Meniere's disease.  

In a January 2007 rating decision, the RO denied service 
connection for fatigue, persistent headaches, muscle and 
joint pain, neurological symptoms, cognitive dysfunction, 
mood and sleep disturbance, confusion/ataxia symptoms, 
respiratory symptoms, gastrointestinal symptoms, 
cardiovascular symptoms, and skin rashes-to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317.  The 
Veteran timely appealed each of the rating decisions.

In February 2008, the Veteran testified during a hearing 
before the undersigned at the RO.

The issue of service connection for fatigue, persistent 
headaches, muscle and joint pain, neurological symptoms, 
cognitive dysfunction, mood and sleep disturbance, 
confusion/ataxia symptoms, respiratory symptoms, 
gastrointestinal symptoms, cardiovascular symptoms, and skin 
rashes-to include as a qualifying chronic disability under 
38 C.F.R. § 3.317-is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  The veteran has a chronic multi-symptom illness, 
characterized as irritable bowel syndrome.

3.  The Veteran's Meniere's disease was first demonstrated 
many years after service and is not related to a disease or 
injury during active service, and is not due to or aggravated 
by a service-connected disability.


CONCLUSIONS OF LAW

1.  A chronic multi-symptom illness, characterized as 
irritable bowel syndrome, may be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2008).

2.  Meniere's disease was not incurred or aggravated in 
service; and is not proximately due to, or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309, 3.310, 3.317 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through September 2003, June 2005, and March 2006 letters, 
the RO notified the Veteran of elements of service 
connection, and the evidence needed to establish each 
element.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The Veteran specifically waived RO consideration of 
the additional evidence submitted following the February 2008 
hearing; hence, no re-adjudication followed and no 
supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims decided on appeal, 
reports of which are of record.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the 
Veteran's entry report no defects.

Specific to Persian Gulf War service, service connection may 
be granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, signs or symptoms involving skin; muscle or 
joint pain; neurologic signs or symptoms; neuropsychologic 
signs or symptoms; sleep disturbances; gastrointestinal signs 
or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; or menstrual disorders.  The chronic disability 
must have become manifest either during active military, 
naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more disabling not later than December 31, 2011, 
and must not be attributed to any known clinical disease by 
history, physical examination, or laboratory tests.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b); see 71 Fed. Reg. 
75669-75672 (December 18, 2006).  

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the Veteran's most 
recent departure from active duty in the Southwest Asia 
Theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the Veteran's own willful 
misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 
3.317(c).

A Persian Gulf Veteran is a Veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e); 38 C.F.R. § 3.317(d).  In this case, the Veteran 
served in the Southwest Asia Theater of operations in 1991 or 
1992.

Effective March 1, 2002, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  Effective June 10, 
2003, VA promulgated revised regulations to, in part, 
implement these statutory changes.  68 Fed. Reg. 34539-34543 
(June 10, 2003) (codified at 38 C.F.R. § 3.317 (2008)).

A.  Irritable Bowel Syndrome

Service treatment records, dated in June 1988, reflect that 
the Veteran began taking a stool softener for complaints of 
pain during bowel movements.

The Veteran presented to the Emergency Room in June 1995, 
following a visit to Mexico and 7 days of diarrhea.  The 
assessment was infectious gastroenteritis.

Records show that the Veteran complained of constantly having 
diarrhea and loose bowel stools in July 2003.  He also 
complained of constipation.

In October 2003, an assistant clinical professor (M.D.) was 
unable to provide a medical opinion in support of the 
Veteran's claim for service connection.

In June 2004, a VA physician noted that the Veteran was being 
treated for irritable bowel syndrome, and that his 
gastrointestinal symptoms were present during military 
service.  His current symptoms included loose stool, diffuse 
abdominal discomfort, and fecal urgency.  The physician 
opined that the Veteran's current gastrointestinal symptoms 
were more likely than not related to his symptoms that were 
present while on active duty.

During a VA examination in April 2005, the Veteran reported 
having diarrhea approximately two-to-three times per week; 
and that he had three-to-four watery stools at a time.  He 
also reported abdominal pain with urgency, feeling nauseated 
quite a bit and occasional vomiting, and a history of 
alternating constipation and diarrhea.  The diagnosis was 
irritable bowel syndrome, apparently mild with a minimal 
degree of functional impairment.  The examiner opined that 
the evidence of irritable bowel syndrome while on active duty 
was insufficient to provide a positive opinion regarding its 
etiology.  The examiner did opine that the Veteran's 
irritable bowel syndrome was not caused by or a result of the 
episode of rectal bleeding and tarry stools in 1988.

In January 2008, a VA physician indicated that the Veteran's 
current gastrointestinal symptoms were related to either Gulf 
War Syndrome or irritable bowel syndrome.

In February 2008, the Veteran testified that he served 
approximately five months in Southwest Asia following the 
liberation of Kuwait.  Service department records show 
foreign service of 4 months 13 days, and award of the 
Southwest Asia Service Medal.  He also testified that he had 
irritable bowel problems prior to service in the Persian 
Gulf, but that he had not been diagnosed with irritable bowel 
syndrome until a few years ago.

The Board notes that VA will not pay compensation under 
38 C.F.R. § 3.317 for aggravation of disabilities resulting 
from pre-existing undiagnosed illnesses.  See 60 Fed. Reg. 
6,660 (February 3, 1995).  In this case, irritable bowel 
syndrome was first diagnosed after the Veteran's service in 
Southwest Asia.

The Veteran exhibits signs or symptoms of irritable bowel 
syndrome, which is included as a qualifying chronic 
disability under 38 C.F.R. § 3.317(b).  It appears that the 
Veteran has had frequent diarrhea and constipation.  The 
Veteran is competent to testify on factual matters of which 
he has first-hand knowledge, such as the severity or 
frequency of his irritable bowel problems.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Under these 
circumstances, and affording the Veteran the benefit of the 
doubt, the Board finds that the Veteran's irritable bowel 
syndrome is symptomatic and may be presumed to have been 
incurred in service.



B.  Meniere's Disease

The Veteran contends that service connection for his 
Meniere's disease is warranted on the basis that his 
disability is proximately due to or a result of his service-
connected bilateral hearing loss.  

The Board notes that service connection is in effect for 
bilateral hearing loss, evaluated as 0 percent 
(noncompensable) disabling.

Service connection is available on a secondary basis for 
disability that is proximately due to a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The regulation has 
been interpreted as permitting secondary service connection 
where a service-connected disability aggravates a non-
service-connected disability.  Allen v. Brown, 7 Vet. App.  
439 (1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

Service treatment records contain neither complaints nor 
findings of Meniere's disease.

The report of a February 1993 VA examination includes an 
audiological history, reflecting that the Veteran had a great 
deal of noise exposure in service to include an incident of a 
flash/bang right next to the Veteran's left ear.

VA outpatient treatment records first show complaints of 
dizziness, imbalance, and occasional vertigo in August 2004.  
In November 2004, a physician noted that the Veteran's 
vertigo/tinnitus seemed to be consistent with episodes 
associated with Meniere's disease.  In March 2005, the 
Veteran reported persistent episodes of vertigo lasting 
hours.   

The Veteran underwent a VA examination in June 2005.  He 
reported weekly attacks of Meniere's dizziness, including 
disequilibrium.  The examiner opined that the Veteran's 
Meniere's disease is less likely as not, less than 50/50 
probability, caused by or a result of his service-connected 
bilateral hearing loss.  In support of the opinion, the 
examiner commented that the configuration and history of the 
Veteran's hearing loss were more conducive of noise-induced 
factors; that the Meniere's disease symptoms occurred only 
within the last year, and were not present during active 
service; and that there was no evidence from the scientific 
literature to support a correlation between noise-induced 
hearing loss and Meniere's disease.

VA outpatient treatment records, dated in May 2007, reflect 
that the Veteran continued to have periodic vertigo and 
balance problems.

Here, the Veteran's manifestations of vertigo and dizziness 
have been diagnosed as Meniere's disease.  Thus, having been 
attributed to a known clinical diagnosis, this condition 
cannot be considered an undiagnosed illness or a qualifying 
chronic disability for entitlement to service connection 
based on the Veteran's service in the Persian Gulf.

The Board finds a clear preponderance of the evidence is 
against a finding that the Veteran's Meniere's disease is 
proximately due to or the result of service-connected 
disabilities.  There is no positive etiology opinion of 
record supporting the Veteran's claim or challenging the 
conclusions made in the June 2005 opinion.  

Moreover, there were no manifestations of pertinent 
disability in service and the competent evidence fails to 
establish a continuity of symptomotology of Meniere's disease 
following military service.  Nor is there competent evidence 
linking Meniere's disease with injury or disease in service, 
nor competent evidence establishing the onset of the 
disability in service.  

Because the competent evidence does not link a current 
disability to service or to a service-connected disability, 
the weight of the evidence is against the claim.


ORDER

Service connection for irritable bowel syndrome is granted.

Service connection for Meniere's disease is denied.


REMAND

The Veteran contends that service connection for fatigue, 
persistent headaches, muscle and joint pain, neurological 
symptoms, cognitive dysfunction, mood and sleep disturbance, 
confusion/ataxia symptoms, respiratory symptoms, 
gastrointestinal symptoms, cardiovascular symptoms, and skin 
rashes is warranted on the basis of his service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  

During his February 2008 hearing, the Veteran testified that 
he received medical treatment for these conditions at the San 
Diego VA Outpatient Clinic in California.  The claims file 
does not contain any treatment records from that facility 
dated after May 2007.

VA is obliged to assist a Veteran to obtain evidence 
pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment 
records for fatigue, persistent 
headaches, muscle and joint pain, 
neurological symptoms, cognitive 
dysfunction, mood and sleep disturbance, 
confusion/ataxia symptoms, respiratory 
symptoms, gastrointestinal symptoms, 
cardiovascular symptoms, and skin rashes, 
from the VA Outpatient Clinic in San 
Diego, California; and associate them 
with the claims folder.  

2.  Afford the Veteran a VA examination 
to identify all current disability 
underlying the Veteran's complaints of 
fatigue, persistent headaches, muscle and 
joint pain, neurological symptoms, 
cognitive dysfunction, mood and sleep 
disturbance, confusion/ataxia symptoms, 
respiratory symptoms, gastrointestinal 
symptoms, cardiovascular symptoms, and 
skin rashes; and to determine the nature 
and etiology of any disability, including 
undiagnosed illness.  
 
The examiner should indicate whether any 
pertinent symptoms are due to the 
Veteran's service-connected low back 
disability, tinnitus, left knee 
disability, bilateral hearing loss, and 
sinusitis or other diagnosed disability.

The examiner should indicate whether 
there are objective indications of a 
qualifying chronic disability manifested 
by fatigue, persistent headaches, muscle 
and joint pain, neurological symptoms, 
cognitive dysfunction, mood and sleep 
disturbance, confusion/ataxia symptoms, 
respiratory symptoms (other than 
sinusitis), gastrointestinal symptoms, 
cardiovascular symptoms, and skin rashes; 
or whether such objective indications may 
be attributed to any other known 
diagnosis.

For any such manifestations attributed to 
a known diagnosis, the examiner should 
indicate whether there is a 50 percent 
probability or greater that the diagnosed 
illness had its onset in service or is 
otherwise related to a disease or injury 
in service-specifically, to include 
exposure to heavy atmospheric smoke 
generated as a result of numerous oil 
well fires in Southwest Asia.

The examiner should provide a rationale 
for the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

3.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claim on appeal for 
service connection for fatigue, 
persistent headaches, muscle and joint 
pain, neurological symptoms, cognitive 
dysfunction, mood and sleep disturbance, 
confusion/ataxia symptoms, respiratory 
symptoms, gastrointestinal symptoms, 
cardiovascular symptoms, and skin 
rashes-to include each as a qualifying 
chronic disability under 38 C.F.R. 
§ 3.317.  If the benefits sought remain 
denied, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before returning the case to the 
Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


